DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-10-22.
Claims 1, 4-6 and 8-9 are amended.
Claims 2-3 are canceled.
Claims 12-13 are withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-13 directed to Groups II and III, non-elected without traverse.  Accordingly, claims 12-13 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 12-13 (see above) for allowing the case.
12-13. (Canceled)

Allowable Subject Matter	
Claims 1 and 4-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 4-11 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
an adhesive material in shape of a single droplet and disposed only at one peripheral edge of the device-attachment area, wherein the adhesive material exclusively contacts a lateral side and a bottom side of the light-emitting device and does not cover a top emitting surface of the light-emitting device, for connecting the light-emitting device to the circuit board without entirely surrounding the light-emitting device; wherein the adhesive material has a first portion and a second portion connected with the first portion, the first portion is formed inside a gap between the light-emitting device and the circuit board, and the second portion is formed outside the gap, wherein the first portion of the adhesive material is in contact with a central position of a marginal region on a bottom surface of the light-emitting device, the second portion of the adhesive material is in contact with a lower center position on one of the lateral surfaces of the light-emitting device, and the first portion of the adhesive material is spaced apart from the conductive layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848